                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

JOHN F. WRIGHT,

                                                JUDGMENT IN A CIVIL CASE
        Plaintiff,
                                                         17-cv-679-wmc
v.


ERIC GLAUM, ISMAEL OZANNE, CHELSEA
WETJEN, DIAN SCHLIPPER, TIMOTHY
HELMBERGER, ANDRA NOLLENDORFS,
MARIO WHITE, PATRICIA SOMMER,
ELLEN BERZ, JOANNE KLOPPENBURG,
PAUL LOGAN, TAMMY JOHNSON,
PATIENCE ROGGENSACK, SHIRLEY
ABRAHAMSON, ANN WALSH BRADLEY, N.
PATRICK CROOKS, DAVID PROSSER, JR.,
ANNETTE ZIEGLER and MICHAEL
GABELMAN,

        Defendants.




      This action came for consideration before the court with District Judge
William M. Conley presiding. The issues have been considered and a decision has
been rendered.



        IT IS ORDERED AND ADJUDGED that judgment is entered dismissing this

case.

             /s/                                              11/05/2018

            Peter Oppeneer, Clerk of Court                       Date
